Opinion filed August 20, 2020




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-18-00210-CR
                                    __________

   RUDY CARRION A/K/A RUDY LOZA CARRION, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 26533A


                      MEMORANDUM OPINION
      Rudy Carrion a/k/a Rudy Loza Carrion was charged by indictment with
assault on a public servant by kicking Abilene Police Officer Bradley Hambright
about the arm and leg. TEX. PENAL CODE ANN. § 22.01(a)(1), (b)(1) (West Supp.
2019). Appellant pleaded not guilty and proceeded to trial before a jury, which
found him guilty of the charged offense. After Appellant entered pleas of not true
to two punishment enhancement paragraphs, the jury found that the enhancement
allegations were true and assessed Appellant’s punishment at confinement for a term
of twenty-five years in the Institutional Division of the Texas Department of
Criminal Justice. The trial court sentenced Appellant accordingly. In his sole issue
on appeal, Appellant complains that the evidence is not sufficient to prove that he
acted intentionally, knowingly, or recklessly when he kicked Officer Hambright.
We affirm the judgment of the trial court.
                                 Background Facts
      Officer Hambright is a patrol officer with the Abilene Police Department. On
September 20, 2015, Officer Hambright was on duty when he responded to a report
of a disturbance in progress and found Appellant hugging or grabbing Dianna Perez
in the street. Perez’s shirt was torn, and Appellant appeared to be intoxicated.
      Officer Hambright addressed Appellant and, for officer safety, ordered him to
remove his hands from his pockets.             Appellant initially complied with
Officer Hambright’s directive, but after Appellant placed his hands back in his
pockets and failed to comply with Officer Hambright’s order to show his hands,
Officer Hambright detained and handcuffed Appellant. During this encounter,
another officer, Jessica Watkins, arrived and assisted Officer Hambright. Appellant
was irate, used profanities when speaking, and yelled. Officer Hambright eventually
arrested Appellant, and before Officer Hambright placed Appellant in the patrol
vehicle, Appellant told him, “I’m going to remember you today, tomorrow, and the
next day.”
      The camera mounted on the dash of Officer Hambright’s patrol vehicle
recorded video and audio during the encounter. The recording was admitted into
evidence and published to the jury.           Visually, the recording shows that
Officer Hambright was wearing his uniform and shows his encounter with Appellant
until the moment that Officer Hambright escorted Appellant to the side of the patrol
vehicle to place him in the backseat, which was out of the camera’s view. As
                                          2
Officer Hambright listened to the portion of the recording being played at trial, he
identified the sound of a scuffle as the moment when Appellant had kicked him on
two occasions in the left arm and leg and caused him pain. He agreed that he could
be heard warning Appellant, “You’re gonna get sprayed.” Officer Hambright
explained that he gave Appellant this warning about pepper spray as a means to stop
Appellant’s assault on him. Officer Hambright felt that Appellant’s kicks were
intended to harm him.
      Officer Watkins testified that she was on patrol duty on September 20, 2015,
and responded to a disturbance with an injured subject. When Officer Watkins
arrived, she saw Officer Hambright, Appellant, and Perez. Officer Watkins testified
that she heard Officer Hambright instruct Appellant twice to keep his hands out of
his pockets. After Appellant returned his hands to his pockets, Officer Watkins
assisted Officer Hambright cuff Appellant’s hands for officer safety.         While
Officer Watkins spoke with Perez, she observed that Perez’s shirt was ripped and
that her arms bore scrape marks. Officer Watkins determined that Appellant had
committed assault family violence against Perez and signaled to Officer Hambright
that it was proper to arrest Appellant.            Officer Watkins accompanied
Officer Hambright as he escorted Appellant to the backseat of the patrol vehicle,
where she observed Appellant kick Officer Hambright. Officer Watkins went to the
passenger side to assist Officer Hambright in securing Appellant with a seat belt and
observed Appellant kick Officer Hambright again.
      At trial, Officer Watkins identified a sound on the recording that occurred
when Appellant first kicked Officer Hambright in the arm. She said to Appellant,
“Knock it off.” She heard Appellant say, “You already sprayed me,” followed by
Officer Hambright’s warning, “You’re gonna get sprayed.” She clarified that
Officer Hambright did not use the pepper spray on Appellant until after Appellant
kicked Officer Hambright.          Officer Watkins observed Appellant kick
                                         3
Officer Hambright no less than twice, once to Officer Hambright’s arm and the other
to his leg “in the front area.” Officer Watkins testified that Appellant was not having
trouble getting into the vehicle and that she saw Appellant lean back, pull up his
legs, and intentionally kick Officer Hambright with both feet as Officer Hambright
was attempting to buckle Appellant’s seat belt.
                                       Analysis
      In his sole issue on appeal, Appellant complains that the evidence is
insufficient to prove that he acted intentionally, knowingly, or recklessly when he
kicked Officer Hambright. Appellant suggests that his “kicking of the officer was
[merely] . . . a reaction to being pepper-sprayed.” He argues that there was
conflicting testimony regarding the number of times that Officer Hambright sprayed
Appellant with pepper spray and also suggests that Officer Hambright’s remark that
he was going to spray Appellant, along with Appellant’s statement, “You already
sprayed me,” indicates that Appellant was sprayed before he kicked
Officer Hambright. Appellant also suggests—but does not argue—that the evidence
fails to prove that Appellant did not act in self-defense. We note that self-defense
was not raised at trial or submitted to the jury.
      Evidence is sufficient to support a conviction if, “viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have found
the essential elements of the crime beyond a reasonable doubt.” Cuevas v. State,
576 S.W.3d 398, 399 (Tex. Crim. App. 2019) (quoting Jackson v. Virginia, 443 U.S.
307, 319 (1979)); Johnson v. State, 364 S.W.3d 292, 293–94 (Tex. Crim. App.
2012). We consider all the evidence admitted at trial, including pieces of evidence
that may have been improperly admitted. Winfrey v. State, 393 S.W.3d 763, 767
(Tex. Crim. App. 2013); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.
2007). When the record supports conflicting inferences, we presume that the trier
of fact resolved the conflicts in favor of the State and defer to that determination.
                                           4
Anderson v. State, 416 S.W.3d 884, 888 (Tex. Crim. App. 2013) (citing Clayton,
235 S.W.3d at 778).
          Assault of a public servant requires proof of misdemeanor assault and proof
that (1) the complainant was a public servant, (2) the actor knew that the complainant
was a public servant, (3) the complainant was discharging an official duty when he
was assaulted, and (4) the official duty was being discharged lawfully. PENAL
§ 22.01(b)(1); Cuevas, 576 S.W.3d at 399; Hall v. State, 158 S.W.3d 470, 473 (Tex.
Crim. App. 2005). The term “public servant” includes a police officer. See
Carriere v. State, 84 S.W.3d 753, 757 (Tex. App.—Houston [1st Dist.] 2002, pet.
ref’d); McCoy v. State, 932 S.W.2d 720, 723 (Tex. App.—Fort Worth 1996, pet.
ref’d).     The indictment alleged that Appellant “intentionally, knowingly, and
recklessly cause[d] bodily injury to BRADLEY HAMBRIGHT by kicking him on
or about the leg and arm”; that Appellant knew that Officer Hambright was a public
servant, to-wit: a police officer with the Abilene Police Department; and that
Officer Hambright was lawfully discharging an official duty, to-wit: attempting to
detain Appellant.
          Appellant argues on appeal that the State failed to prove the culpable mental
state necessary to establish that Appellant committed the assault element of the
charged offense. See PENAL § 6.03(a)–(c) (West 2011). A person commits the
offense of assault if the person intentionally, knowingly, or recklessly causes bodily
injury to another. Id. § 22.01(a)(1). “A person acts intentionally, or with intent, with
respect to the nature of his conduct or to a result of his conduct when it is his
conscious objective or desire to engage in the conduct or cause the result.” Id.
§ 6.03(a). “A person acts knowingly, or with knowledge, with respect to the nature
of his conduct or to circumstances surrounding his conduct when he is aware of the
nature of his conduct or that the circumstances exist.” Id. § 6.03(b). And “[a] person
acts recklessly, or is reckless, with respect to circumstances surrounding his conduct
                                            5
or the result of his conduct when he is aware of but consciously disregards a
substantial and unjustifiable risk that the circumstances exist or the result will
occur.” Id. § 6.03(c). “The risk must be of such a nature and degree that its disregard
constitutes a gross deviation from the standard of care that an ordinary person would
exercise under all the circumstances as viewed from the actor’s standpoint.” Id.
“‘Bodily injury’ means physical pain, illness, or any impairment of physical
condition.” Id. § 1.07(a)(8).
      The jury may infer intent or knowledge from any facts tending to prove its
existence, including the defendant’s acts, words, and conduct at the time of the
offense. Dues v. State, 634 S.W.2d 304, 305 (Tex. Crim. App. [Panel Op.] 1982).
The record shows that Officer Hambright arrived in a police patrol vehicle and was
wearing his uniform when he encountered Appellant. Except for Appellant’s initial
compliance, the dashcam recording shows that Appellant was noncompliant with
Officer Hambright’s orders to keep his hands out of his pockets, was belligerent, and
warned Officer Hambright that he would remember him.              Officer Hambright
identified a scuffling sound on the recording that occurred at the time Appellant
kicked him. He also testified that Appellant had kicked him twice—on the arm and
leg—as he attempted to place Appellant in the rear of the patrol vehicle and that, in
accordance with department policy, he sprayed Appellant with pepper spray to
reduce Appellant’s violence. Officer Hambright believed that Appellant had kicked
him with the intent to cause harm. Officer Watkins had observed Appellant lean
back, pull up his legs, and kick Officer Hambright—intentionally and no less than
twice—with both feet while the officers attempted to buckle Appellant’s seat belt.
In addition to the testimony, the jury saw and heard the dashcam recording.
      Viewed in a light most favorable to the verdict, we conclude that a rational
jury could have found beyond a reasonable doubt that Appellant intentionally,
knowingly, or recklessly caused bodily injury to Officer Hambright, a public servant
                                          6
who was discharging an official duty. The evidence is sufficient to support the jury’s
verdict. We overrule Appellant’s sole issue.
                                         This Court’s Ruling
        We affirm the judgment of the trial court.




                                                           KEITH STRETCHER
                                                           JUSTICE


August 20, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      7